Citation Nr: 0826131	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  03-25 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Entitlement to service connection for a right elbow 
disability. 

2.	Entitlement to service connection for hearing loss. 

3.	Entitlement to service connection for a hole in the bottom 
of the mouth. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 




INTRODUCTION

The veteran served on active duty from October 1943 to 
January 1946. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

On the VA Form 9 received in September 2003, the veteran 
requested a Travel Board hearing.  This appeal was remanded 
by the Board in June 2004 to schedule a Board hearing at the 
RO.  In April 2008, the veteran indicated to the RO that he 
wanted to withdraw his hearing request.  As such, the 
veteran's hearing request is considered withdrawn and the 
Board will continue with appellate review.  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medial evidence does not show that a right 
elbow disability incurred in service or is related to 
service. 

3.	The competent medical evidence does not show that hearing 
loss incurred in service, within one year after service or is 
related to service.  

4.	The competent medical evidence does not show that a 
disability manifested by a hole in the bottom of the 
veteran's mouth incurred in service or is related to service.  




CONCLUSIONS OF LAW

1.	A right elbow disability was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. § 
3.303 (2007).

2.	A hearing disability was not incurred in or aggravated by 
service; nor may it be presumed to be incurred therein. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

3.	A hole in the bottom of the veteran's mouth was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110, 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in March 2002 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  Another letter was sent 
in September 2003.  The letters informed the appellant of 
what evidence was required to substantiate the claims and of 
the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notices provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to these claimed conditions.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board notes that a complete set of the service medical 
records are not available for review.  The record reflects 
that the RO requested the service medical records from the 
National Personnel Records Center (NPRC), however the NPRC 
indicated that the records could not be located.  In 
September 2002, the NPRC concluded that the records do not 
exist and further attempts to locate them would be futile.  
The Board is aware that in such situations, it has a 
heightened obligation to explain its findings and conclusions 
and carefully consider the benefit-of-the-doubt rule.  Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

The Board also recognizes that VA has a heightened obligation 
to search for alternate medical records when service medical 
records are not available and must also provide an 
explanation to the veteran regarding VA's inability to obtain 
his service medical records.  Dixon v. Derwinski, 3 Vet. App. 
261 (1992).  In July 2002, the veteran was notified that his 
service medical records were unavailable and alternative 
sources were requested from the veteran.  In September 2004, 
the veteran submitted some service medical records to support 
his claim.  The RO also requested a copy of the personnel 
file from NPRC, which is of record and has been reviewed.  
The Board finds that all efforts have been exhausted in this 
case and further attempts to obtain the service medical 
records would be futile.  See 38 U.S.C.A. § 5103A (b)(3) 
(West 2002); 38 C.F.R. § 3.159(c)(2) (2007).

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

In this case, the appellant was afforded VA medical 
examinations of his dental condition and his hearing loss 
disability.  Regarding the claim for a right elbow 
disability, the service medical records do not indicate a 
right elbow injury or disability.  Additionally, the 
objective medical evidence of record does not show a right 
elbow disability after service.  In view of the objective 
evidence of record which was negative for any complaints or 
findings of a disability in service, and the absence of a 
disability after service, the Board finds the veteran's 
current assertions alone in the face of this objective 
evidence do not require VA to provide an examination.  See 
Caluza v. Brown, 7 Vet. App. 498, 511 (1995) aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (in determining whether lay evidence is 
satisfactory the Board may properly consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the veteran).  The Court has 
held, in circumstances similar to this, where the supporting 
evidence of record consists only of a lay statement, that VA 
is not obligated, pursuant to 5103A(d), to provide a veteran 
with a medical nexus opinion.  See Duenas v. Principi, 18 
Vet. App. 512, 519 (2004) (a medical opinion was not 
warranted when there was no reasonable possibility that such 
an opinion could substantiate the veteran's claim because 
there was no evidence, other than his own lay assertion, that 
reflected an injury or disease in service that may be 
associated with his symptoms).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained some of the 
service medical records from the veteran, personnel records, 
discharge documents, private medical records and VA medical 
records.  The appellant was afforded VA medical examinations 
in November 2004 and November 2006 for his hearing loss and 
dental disabilities, respectively.  Significantly, neither 
the appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

SERVICE CONNECTION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Right Elbow

The veteran asserts that he has a right elbow disability that 
was incurred in service while he was stationed at Pearl 
Harbor.  

The Board has reviewed all the medical evidence of record and 
finds that the veteran does not have a current diagnosis of a 
right elbow disability.  The VA treatment records do not show 
a right elbow disability.  The veteran has also failed to 
submit any medical evidence of a right elbow disability after 
service.  

Additionally, there is no evidence of a right elbow injury in 
service.  Although the veteran claims he injured his right 
elbow in service, there is no indication of a right elbow 
disability in the service medical records submitted by the 
veteran.  The enlistment examination in October 1943 and the 
separation examination in January 1946 show that the 
veteran's extremities were clinically evaluated as normal.  

Without medical evidence providing a diagnosis of a right 
elbow disability, service connected cannot be granted.  The 
Board has considered the contentions of the veteran that he 
had a right elbow injury in service, however, he has not 
demonstrated that he has any medical expertise to make such 
an opinion or diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Where the determinative issue involves a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Id.  The Board notes that while the veteran is competent to 
report symptoms and in-service experiences, he does not have 
medical expertise and therefore cannot provide a competent 
opinion regarding diagnosis or causation of a disability.  

As the medical evidence of record lacks a diagnosis of a 
right elbow disability, the preponderance of the evidence is 
against the veteran's claim.  Even affording the veteran the 
benefit of the doubt that an injury was incurred in service, 
a right elbow disability was not noted at separation from 
service and there is no medical evidence of a current 
disability.  Therefore, the veteran's claim for service 
connection for a right elbow disability must be denied.  See 
38 U.S.C.A §5107; 38 C.F.R. § 3.102.

Hearing Loss

The veteran claims service connection for hearing loss.  The 
VA medical evidence shows that the veteran has a current 
hearing loss disability.  See 38 C.F.R. § 3.385 (2007).

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  In 
this case, however, the medical evidence of record does not 
show that a hearing loss disability manifested within one 
year after service, therefore, service connection is not 
presumed.  

The service medical records, submitted by the veteran show 
that the veteran's ears were normal upon enlistment and 
separation.  In October 1943, the veteran was treated for 
otitis media.  The examiner noted perforation of the right 
tympanic membrane and slight scarring of the veteran's ear 
drum.  Additionally, in January 1946, there were no defects 
or disease noted in his ears.  A whispered voice test was 
normal.  

In spite of the treatment for otitis media in service, the 
competent medical evidence of record does not show that the 
veteran's current hearing loss disability is related to 
service.  

In a November 2002 VA audiological examination, an 
audiologist diagnosed the veteran with a hearing disability.  
The examiner noted that the veteran was a radio operator in 
service.  He also noted that the veteran had vocational noise 
exposure without hearing protection for 30 years in an 
oilfield, for 10 years in a pipeline business and for 5 years 
in construction.  The examiner also considered the veteran's 
long term hunting and shooting history without ear 
protection.  The veteran did not have a history of 
infections, surgeries, aural fullness, vertigo, familial 
involvement or head trauma.  The ostoscopic examination was 
clear.  

The examiner noted that the claims file was not available for 
review.  The examiner explained that the only hearing test 
available in service was the whisper test and it was not 
valid.  The examiner considered the veteran's occupational 
specialty in service and that he was not around loud noise, 
and the fact that after service there was vocational and 
recreational noise exposure.  The audiologist concluded that 
it was less likely that the veteran's hearing loss disability 
was a result of service.  

Lastly, in February 2005, the veteran brought the October 
1943 service medical record showing perforation of the 
tympanic membrane and slight scarring of the right ear drum 
to the VA audiologist for review.  The audiologist reviewed 
the service medical record dated 8 days after the veteran 
entered service and concluded that the scaring on the ear 
drum indicated recurrent problems prior to service.  
Therefore, the service medical records did not change the 
audiologist's opinion regarding service connection.  

The Board notes that there is no other medical evidence of 
record relating the veteran's hearing loss to service.  As 
the evidence of record is devoid of any objective medical 
evidence relating his hearing loss to service, service 
connection cannot be granted.  Without competent medical 
evidence linking the veteran's disability to service, service 
connection is not warranted.

The Board has considered the veteran's contention that a 
relationship exists between his hearing loss and service.  
However, as a layman, without the appropriate medical 
training and expertise, he is not competent to provide a 
probative opinion on a medical matter such as etiology.  
While a layman such as the veteran can certainly attest to 
his in-service experiences and current symptoms, he is not 
competent to provide an opinion linking that disability to a 
service- connected disability.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  Affording the veteran the 
benefit-of-the-doubt that he was exposed to noise in service, 
the medical evidence suggests that there were hearing 
problems prior to service and extensive noise exposure after 
service contributed to his hearing loss.  Therefore, 
veteran's claim for service connection for hearing loss must 
be denied.  See 38 U.S.C.A §5107; 38 C.F.R. § 3.102.

Hole in Bottom of Mouth

The veteran asserts that he has a hole in the bottom of his 
mouth from a dental procedure in service.  

The service medical records show that in October 1973 the 
veteran's mouth was clinically evaluated as normal when he 
entered service.  In January 1946, the veteran's teeth, gums, 
tongue, palate, pharynx, larynx, and tonsils were clinically 
evaluated as normal when he separated from service. 

In a VA Dental Note dated in November 2006, the examiner 
reviewed the veteran's medical history and examined the 
veteran.  The veteran had excellent range of motion, no 
functional impairment, interincisal opening greater than 30 
mm and excursive movement greater than 20 mm.  The 
radiographs were unremarkable and there was no evidence of 
bone loss.  The examiner opined that it was not likely that 
the dental conditions were related to service.  

Based on the medical evidence of record, the Board finds that 
service connection is not warranted.  There does not seem to 
be a current disability manifested by a hole in the veteran's 
mouth, as evidenced by the unremarkable radiographs and lack 
of bone loss.  Additionally, there is no competent medical 
evidence that a disability that is related to service.  The 
VA examiner concluded that the veteran's dental conditions 
were not related to service.  There is no other medical 
evidence of record showing that a disability in the veteran's 
mouth is related to service.  Therefore, service connection 
is not warranted  

The Board has considered the veteran's contention that a 
relationship exists between a disability in his mouth and 
service.  However, as previously discussed, without the 
appropriate medical training and expertise, he is not 
competent to provide a probative opinion on a medical matter 
such as etiology.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

Even affording the veteran the benefit-of-the-doubt, the 
preponderance of the evidence is against the veteran's claim.  
If there was an incident in service causing an injury to the 
veteran's mouth during a dental procedure, there is no 
indication of a disability at separation from service or 
after service.  Therefore, veteran's claim for service 
connection for a hold in the bottom of his mouth must be 
denied.  See 38 U.S.C.A §5107; 38 C.F.R. § 3.102.


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a right elbow disability is denied. 

Service connection for hearing loss is denied.

Service connection for a hole in the bottom of the mouth is 
denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


